USCA11 Case: 22-10534    Document: 41-1     Date Filed: 12/14/2022   Page: 1 of 10




                                                           [PUBLISH]
                                   In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 22-10534
                           ____________________

        NORTH AMERICAN COMPANY FOR LIFE AND HEALTH IN-
        SURANCE,
                               Plaintiff - Counter Defendant - Appellant,
        versus
        MICHELLE CALDWELL,
        MICHAEL J. HARNER,
        the latter in his capacity as trustee for THE IRREVOCABLE LIFE
        INSURANCE TRUST OF JUSTIN W. CALDWELL,


                             Defendants - Counter Claimant - Appellees.


                           ____________________
USCA11 Case: 22-10534       Document: 41-1      Date Filed: 12/14/2022      Page: 2 of 10




        2                       Opinion of the Court                  22-10534

                   Appeal from the United States District Court
                       for the Southern District of Florida
                      D.C. Docket No. 2:21-cv-14197-AMC
                            ____________________

        Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and MARCUS, Cir-
        cuit Judges.
        WILLIAM PRYOR, Chief Judge:
                This appeal requires us to decide whether a life-insurance
        policy excludes from coverage a death resulting from suicide-by-
        cop. North American Company for Life and Health Insurance is-
        sued two policies for the life of Justin Caldwell that excluded “sui-
        cide” from coverage. According to the insurance company’s com-
        plaint, Justin successfully carried out a plan to provoke police offic-
        ers to shoot and kill him. North American sought a declaratory
        judgment that it did not owe the policies’ beneficiaries. But the dis-
        trict court ruled that Justin died “as a result of being shot by another
        person,” not “suicide,” and granted a judgment on the pleadings in
        favor of the beneficiaries. Because the ordinary meaning of “sui-
        cide” includes suicide-by-cop, we vacate and remand.
                                 I. BACKGROUND

               In an appeal from a judgment on the pleadings in favor of
        the defendant, we accept the facts alleged in the complaint as true
        and construe them in the light most favorable to the plaintiff. Perez
        v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014).
USCA11 Case: 22-10534      Document: 41-1      Date Filed: 12/14/2022      Page: 3 of 10




        22-10534                Opinion of the Court                         3

                North American issued two insurance policies for the life of
        Justin Caldwell. On November 9, 2018, it issued a policy that
        named an irrevocable trust managed by trustee Michael Harner as
        beneficiary. On July 9, 2020, it issued a policy that named Michelle
        Caldwell, Justin’s wife, as beneficiary. Each policy provided a $1
        million death benefit. Each also contained an essentially identical
        clause that excluded suicide from coverage under the policy. That
        clause read, “SUICIDE — If the Insured commits suicide, while
        sane or insane, within two years from the Policy Date, Our liability
        is limited to an amount equal to the total premiums paid.”
               On October 8, 2020, Justin began showing signs of suicidal
        intent after learning that Michelle wanted a divorce. According to
        his mother, Justin called his parents to say goodbye at 3:00 a.m.
        Later that morning, he told Michelle that he was “waiting for the
        police to come and kill [him].” And around 7:00 a.m, Michelle
        called 911 to report “that Justin was ‘suicidal,’ that he was in the
        family garage in possession of a rifle, a shotgun, and another fire-
        arm, that he was ‘in the process of loading the weapons,’ that he
        ‘wanted to die by law enforcement,’ and that he ‘wanted to commit
        suicide by cop.’”
               Police officers soon arrived at Justin and Michelle’s resi-
        dence, where Michelle warned them that Justin “want[ed] to die”
        and “intended to start shooting until law enforcement shot him.”
        Officers tried to de-escalate the situation by urging Justin to surren-
        der peacefully. In response, Justin cursed at the officers and ran to
        his truck to retrieve his rifle. The officers fired non-lethal rubber
USCA11 Case: 22-10534       Document: 41-1       Date Filed: 12/14/2022      Page: 4 of 10




        4                       Opinion of the Court                   22-10534

        bullets to deter him, but Justin reached the truck, “grabbed the ri-
        fle, spun around, and lifted the rifle to shoot the [officers].” The
        officers then shot and killed Justin.
                After the beneficiaries claimed the death benefits, North
        American filed an action against them for a declaratory judgment
        “that the $2 million cumulative death benefits under the Policies
        are not payable because Justin committed suicide.” In a motion for
        a judgment on the pleadings, the beneficiaries argued that “the en-
        tire lawsuit is predicated on [North American’s] erroneous position
        that the contract term ‘suicide’ is synonymous with the expression
        ‘suicide by cop,’ which is a term of art that actually refers to justifi-
        able homicide.” The district court agreed that “[t]he plain meaning
        of the term ‘suicide’ encompasses the act of killing oneself—not the
        killing of a person by another” and granted the motion.
                            II. STANDARD OF REVIEW

              “We review de novo an order granting judgment on the
        pleadings.” Perez, 774 F.3d at 1335.

                                  III. DISCUSSION

                We must determine whether the word “suicide” in Justin’s
        life insurance policies describes Justin’s behavior when he inten-
        tionally provoked police officers to kill him—that is, when he com-
        mitted what is colloquially known as suicide-by-cop. Because the
        insurance policies were issued in Florida to a Floridian, Florida law
        controls. See Travelers Indem. Co. v. PCR Inc., 326 F.3d 1190, 1193
USCA11 Case: 22-10534       Document: 41-1      Date Filed: 12/14/2022      Page: 5 of 10




        22-10534                Opinion of the Court                          5

        (11th Cir. 2003). Under Florida law, the “terms of an insurance pol-
        icy must be construed to promote a reasonable, practical and sen-
        sible interpretation consistent with the intent of the parties.” U.S.
        Fire Ins. Co. v. Pruess, 394 So. 2d 468, 470 (Fla. Dist. Ct. App. 1981).
        We look to the “plain and unambiguous meaning” of the terms “as
        understood by the man-on-the-street.” State Farm Fire & Cas. Co.
        v. Castillo, 829 So. 2d 242, 244 (Fla. Dist. Ct. App. 2002) (citation
        and quotation marks omitted). So the ordinary meaning of “sui-
        cide” governs our inquiry. Antonin Scalia & Bryan A. Garner,
        Reading Law § 6, at 69 (2012) (“The ordinary-meaning rule is the
        most fundamental semantic rule of interpretation.”).

               To our knowledge, no American court has decided this
        question in a precedential opinion, so we write on a clean slate. The
        beneficiaries submit that suicide is “the first person act of taking
        one’s own life.” (Cleaned up.) According to the beneficiaries’ argu-
        ment, the method matters in that a person commits suicide only
        when he dies by his own hand. North American favors a broader
        definition that includes a person’s act when he intends to die and
        achieves that end.
              We agree with North American. A death is a suicide when a
        person intentionally causes his own death. As the Florida Supreme
        Court put it, “the words death ‘by his own hand or act’ should not
        be construed literally, but to mean death as a result of an intent on
        the part of the insured to take his own life.” Gulf Life Ins. Co. v.
        Nash, 97 So. 2d 4, 6 (Fla. 1957). The requirements for a suicide are
USCA11 Case: 22-10534       Document: 41-1      Date Filed: 12/14/2022      Page: 6 of 10




        6                       Opinion of the Court                  22-10534

        a person’s intent to die, his voluntary act on that intent, and his
        resultant death. The specific method is irrelevant.
               English-language and legal dictionaries confirm that the or-
        dinary meaning of “suicide” covers any method used by someone
        to end his own life, including the provocation of an officer into
        shooting him. Suicide is an “[a]ct or an instance of taking one’s own
        life voluntarily and intentionally.” Suicide, WEBSTER’S NEW INT’L
        DICTIONARY (2d ed. 1959); see also Suicide, AM. HERITAGE DICTION-
        ARY OF THE ENG. LANGUAGE (5th ed. 2011) (“The act or an instance
        of intentionally killing oneself”); Suicide, BLACK’S LAW DICTIONARY
        (11th ed. 2019) (“The act of taking one’s own life”); Suicide, OX-
        FORD ENG. DICTIONARY (3d ed. 2020) (“The action or an act of tak-
        ing one’s own life”); Suicide, WEBSTER’S NEW INT’L DICTIONARY
        (3d ed. 1993) (“The act or an instance of taking one’s own life vol-
        untarily and intentionally”). Under all these definitions, a person
        must do some act to commit suicide, but no definition restricts the
        meaning to only a limited set of qualifying acts that involve no third
        parties, such that Justin’s actions would be excluded. See also Bryan
        A. Garner, Suicide, GARNER’S DICTIONARY OF LEGAL USAGE 861 (3d
        ed. 2011) (“Suicide and self-killing are broad terms that include
        every instance in which a person causes his or her own death
        within the legal rules of causation.”). In other words, these defini-
        tions do not require that the suicidal act be the final, fatal blow.
        Even more persuasively, definitions of the specific term “suicide-
        by-cop” confirm that it is a type of suicide. See, e.g., Suicide-by-cop,
        BLACK’S LAW DICTIONARY (11th ed. 2019) (“Slang. A form of suicide
USCA11 Case: 22-10534       Document: 41-1      Date Filed: 12/14/2022      Page: 7 of 10




        22-10534                Opinion of the Court                          7

        in which the suicidal person intentionally engages in life-threaten-
        ing behavior to induce a police officer to shoot the person”); Sui-
        cide by cop, OXFORD ENG. DICTIONARY (3d ed. 2020) (“[A] method
        of taking one’s own life”).
                References to suicide-by-cop in other material, such as sci-
        entific journals and the news media, make clear that people from
        many walks of life understand the word “suicide” to cover Justin’s
        actions. See, e.g., Ralph H. de Similien & Adamma Okorafor, Case
        Report, Suicide by Cop: A Psychiatric Phenomenon, 12 AM. J. PSY-
        CHIATRY RESIDENTS’ J. 20, 21 (2017) (“Suicide by cop is a form of
        suicide, and those who have attempted or wish to attempt it should
        be approached as suicidal.”); Israel Salas-Rodriguez, What Does Su-
        icide by Cop Mean?, U.S. SUN (Apr. 24, 2021), https://www.the-
        sun.com/news/2765518/meaning-of-the-term-suicide-by-cop-
        means (“Suicide by cop or suicide by police is a suicide
        method . . . .”). American courts, including an appellate court in
        Florida, share this understanding too, although they have not pre-
        viously applied it to life insurance policies. See, e.g., Sullivan v.
        State, 898 So. 2d 105, 106 n.1 (Fla. Dist. Ct. App. 2005) (“‘Suicide-
        by-cop,’ also known as ‘police-assisted suicide,’ is ‘a form of sui-
        cide . . . .’” (citation omitted) (alteration adopted)); Hainze v. Rich-
        ards, 207 F.3d 795, 797 n.1 (5th Cir. 2000) (“‘Suicide by cop’ refers
        to an instance in which a person attempts to commit suicide by
        provoking the police to use deadly force.”). And common sense
        supports this understanding. The existence of the term “suicide-by-
        cop” acknowledges that a person who induces an officer to shoot
USCA11 Case: 22-10534      Document: 41-1      Date Filed: 12/14/2022      Page: 8 of 10




        8                       Opinion of the Court                 22-10534

        him has chosen the officer as his instrument in the same way that
        someone else might have chosen a noose or a needle.
               Even if the authorities available to us were less clear, the
        broader definition of “suicide” would still be most “consistent with
        the intent of the parties” to the life insurance policies. See Pruess,
        394 So. 2d at 470. Life insurers do not make payouts when a person
        commits suicide for the same reason that home insurers do not pay
        an arsonist who burns down her own house. As the American
        Council of Life Insurers explained in an amicus brief, “it is clearly
        in no one’s interest to create a financial incentive for someone to
        take their own life.” Liability would thwart the purpose of insur-
        ance, which is to protect the insured from “unforeseen events ra-
        ther than . . . events that are planned.” So the question in determin-
        ing whether Justin committed suicide as understood by the parties
        when they contracted for life insurance is whether Justin planned
        to end his own life when he provoked the police to kill him. As
        even the beneficiaries acknowledge, if we construe the facts in
        North American’s favor, we must assume that he did.
               As far as we can tell, the crux of the beneficiaries’ objection
        to this conclusion is that Justin took his life indirectly. Under their
        reasoning, that an officer fired the deadly bullet sufficiently de-
        taches Justin’s death from his intent to die such that his death falls
        outside the ambit of “suicide.” Indeed, the beneficiaries assert that
        these events are closer to homicide than suicide. They cite to a Mar-
        yland decision that, although not involving a suicide-by-cop,
        opined about how it should be classified: “[W]hen one incites a
USCA11 Case: 22-10534      Document: 41-1      Date Filed: 12/14/2022      Page: 9 of 10




        22-10534                Opinion of the Court                         9

        police officer to use deadly violence, we are . . . presented with jus-
        tifiable homicide, if the officer’s use of deadly force is found to be
        reasonable . . . . But [we are not] presented with suicide, for the
        death occurred at the hands of another.” Fister ex rel. Est. of Fister
        v. Allstate Life Ins. Co., 783 A.2d 194, 202 (Md. 2001). This dictum
        anomalously invents a directness requirement for suicide not pre-
        sent anywhere else. After all, if a man threw himself before a train,
        nobody would argue that the conductor had committed homicide.
        Cf. Vantran Indus., Inc. v. Ryder Truck Rental, Inc., 890 So. 2d 421,
        426 (Fla. Dist. Ct. App. 2004) (discussing the “act of committing su-
        icide by jumping in front of a fifty-thousand pound tractor-trailer
        traveling at seventy miles per hour”).
               There is no material distinction. Police officers are trained
        to, and have little choice but to, use deadly force to stop a civilian
        who threatens them, their fellow officers, and the public at large.
        See FLA. STAT. § 782.02 (2022). A civilian, aware of this fact, threat-
        ens the officers to provoke this predictable and lethal response in
        the same way that the man who throws himself before a train an-
        ticipates the predictable, lethal outcome of being run over. In both
        cases, a person intentionally causes his own death, even if an exter-
        nal force delivers the fatal blow. In other words, he commits “sui-
        cide.”
               To be clear, we do not decide that the ordinary meaning of
        “suicide” covers all imaginable instances of suicide-by-cop. Indeed,
        many instances may require factual determinations regarding the
        decedent’s intent or actions. But here, where the beneficiaries
USCA11 Case: 22-10534     Document: 41-1      Date Filed: 12/14/2022    Page: 10 of 10




        10                     Opinion of the Court                22-10534

        agree with the allegations in North American’s complaint due to
        the procedural posture of the case, no factual question exists. The
        ordinary meaning of “suicide” certainly covers Justin’s specific be-
        havior in pointing his gun at police officers to provoke them into
        shooting and killing him as part of his plan to end his own life. The
        district court erred in ruling to the contrary.
                                IV. CONCLUSION

            We VACATE the judgment against North American and
        REMAND for further proceedings consistent with this opinion.